Citation Nr: 9920063	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-43 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a spinal condition, to 
include lumbosacral spondylosis with spina bifida at S1, 
thoracic dextroscoliosis and osteophyte formation at C5.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The appellant served with the Army National Guard of Illinois 
from July 11, 1980 to November 3, 1980.  Although a National 
Guard Bureau (NGB) Form 22 indicates the appellant had 
"IADT," inactive duty for training, from July 11, 1980 
until September 16, 1980, a Department of Defense (DD) Form 
214 certifies that period of service as active duty.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of August 1996 of the Chicago, Illinois Regional 
Office (RO) which denied service connection for a spinal 
condition, to include lumbosacral spondylosis with spina 
bifida at S1, thoracic dextroscoliosis and osteophyte 
formation at C5.

This case was remanded by a decision of the Board dated in 
March 1998 and is once again before the signatory Member for 
appropriate disposition.  


FINDINGS OF FACT

The claim for service connection for a spinal condition, to 
include lumbosacral spondylosis with spina bifida at S1, 
thoracic dextroscoliosis and osteophyte formation at C5 is 
not supported by cognitive evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for entitlement to service connection for a spinal 
condition, to include lumbosacral spondylosis with spina 
bifida at S1, thoracic dextroscoliosis and osteophyte 
formation at C5 is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he developed disability of the 
entire back as the result of the rigors of basic training, 
and now has chronic disorders of the cervical, thoracic and 
lumbosacral spine as a result thereof for which service 
connection should now be granted by the Board.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty or active duty for training, or injury 
incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101 (24) 106, 1110, 
1131, 5107 (West 1991).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (1998).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by active service.  38 C.F.R. §§ 3.303, 3.306 
(1998). 

The threshold question is whether the appellant has presented 
a well-grounded claim for service connection for spinal 
disability.  In this regard, he has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Epps v. Gober, 126 F.3d 1464 (1997); see also 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996) (en banc).

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between a disease or injury in service and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
supra.  

The Board observes that the appellant's military reserve 
medical records reflect no treatment for any complaints 
relating to the spine.  A document of record indicates the 
appellant was given a three day profile in August 1980 for 
"back and combined disability" restricting him from wearing 
a back pack, or running an obstacle or confidence course.  
The record demonstrates that the appellant filed a claim for 
a condition not pertinent to this appeal immediately after 
service and did not indicate that he had any problem with his 
back.  A medical certificate was received indicating that he 
was last seen in November 1982, and noting a final diagnosis 
of "mult. muscle strains ([left] C-spine, paraspinals, 
gastroc)."  

The appellant filed a claim for service connection for back 
disability in October 1995.  He was afforded a VA examination 
for compensation and pension purposes in December 1995 where 
he indicated that he had been having stretching of his 
muscles and spasms that originated on the left side of the 
neck going to the shoulders and back whenever he moved his 
neck or when he stretched out or ran or jogged.  It was 
reported that he claimed no injury, and that he was told that 
the problem was that his muscles were growing.  A physical 
examination was performed.  An X-ray of the neck was 
interpreted as showing some abnormality in the cervical 
lordosis.  A diagnosis of history of muscle spasm, left side 
of the posterior neck, shoulder and subscapular area with 
localized tenderness at the base of the cervical spine was 
rendered.  

The appellant underwent another VA examination in June 1996.  
On this occasion, it was related that he was claiming 
injuries to the entire spine from the neck down to the lumbar 
area, mostly on the left side, with spasms and pain.  It was 
reported that he attributed such symptoms to basic training 
where he had engaged in a great deal of strenuous work, 
running, exercises, and backpacking.  It was noted that the 
appellant indicated that he had had such problems since 
service, but had never had the opportunity to file a claim or 
to seek medical attention.  The appellant said that the 
problem had gotten worse since he could not exercise and had 
gained weight.  A physical examination was performed 
indicating no significant findings of the spine.  Radiologic 
studies of the back disclosed loss of cervical lordosis, 
minimal C5 osteophyte and incidental findings of 
calcification of the ligamentum muchae, minimal thoracic 
spine dextroscoliosis, and minimal spondylosis of the 
lumbosacral spine and borderline S1 spina bifida.  Diagnoses 
of history of subjective pain, cervical, mid dorsal and lower 
lumbar area, without any objective findings at this 
examination; and history of musculoskeletal pain secondary to 
spasm were rendered following examination.  

Private clinic notes from K. Ghanim, M.D., dated in August 
1996 were received showing that the appellant was treated for 
pain in the left shoulder, lumbar and lumbosacral regions for 
which medication was prescribed.  

The appellant presented testimony in a videoconference 
hearing before a Member of the Board sitting at Washington, 
DC in October 1997.  He related that he had duty in a kitchen 
unit during service and performed a great deal of heavy 
lifting including garbage bags, barrels, and pots.  He stated 
the second time he had lifted a heavy barrel he felt a muscle 
spasm in his upper back.  He said that he did not take that 
too seriously but that about a month into his service, during 
a 15-mile hike while he was required to carry a gun, he felt 
a "burst" in his mid and lower back which radiated all the 
way into his legs.  He related that he had seen a doctor at 
that time who told him that he had sore muscles and advised 
him not to engage in too much straining, heavy lifting or 
running.  The appellant stated that after discharge from 
service, he saw a doctor in his area for knee and back pain 
and was also treated for such by the VA in early 1990's.  

Analysis

The Board finds that although the appellant asserts that he 
now has disability of the entire spine which had its onset 
during his Army National Guard service, a review of the 
clinical record in this instance provides no factual or 
clinical support for this proposition.  The record does not 
indicate that the appellant ever complained of back injury or 
abnormality during service although it is demonstrated that 
he sought treatment on a number of occasions for a condition 
not pertinent to this appeal.  As noted previously, he did 
not indicate that he had a back disability, to include 
residuals of a back injury, when he first filed a claim for 
service connection in 1981.  The record reflects that 
evidence of spinal symptomatology was first clinically 
indicated in November 1982.  

The record reflects that none of the appellant's medical 
providers in the record has proposed any link between his 
Army National Guard service and the development of a current 
back disorder.  The appellant as a lay person who is 
untrained in the field of medicine is not competent to 
provide a medical opinion.  Espiritu v. Derwinski, 2 Vet.App. 
492, 494 (1992).  As it is the province of trained health 
care providers to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet.App. 134, 137 (1994), the appellant's 
opinion is not competent evidence of the required nexus.  See 
also Heuer v. Brown, 7 Vet.App. 379, 384 (1995).  The Board 
must also point out in this instance that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent evidence is required to make a claim 
"plausible" or "possible."  Murphy, 1 Vet.App. at 81.  

A well-grounded claim must be supported by evidence, more 
than merely allegations.  Tirpak at 609, 611.  Without the 
requisite competent evidence reflecting that current back 
disability is related to Army National Guard service, to 
include a back injury, he has not met his burden of 
submitting evidence that his claim for service connection for 
such is well grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993); Tirpak at 611.  Accordingly, the appellant's claim 
for entitlement to service connection for a spinal condition, 
to include lumbosacral spondylosis with spina bifida at S1, 
thoracic dextroscoliosis and osteophyte formation at C5 must 
be found to be not well-grounded, and the appeal must be 
denied.  See Edenfield v. Brown, 8 Vet.App. 384 (1995).

As the appellant's claim in this regard is not well grounded, 
the VA has no further duty to assist him in developing the 
record to support this appeal.  See Epps, supra. Moreover, 
the Board is not otherwise aware of the existence of any 
relevant evidence which, if obtained, would make the claim 
well grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. 
Dec. 16, 1997) (per curiam).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
Army National Guard service, the Board views its discussions 
above sufficient to inform the appellant of the elements 
necessary to complete his application for service connection 
for the above disorder.  Robinette, 8 Vet.App. at 77.


ORDER


The claim for service connection for a spinal condition, to 
include lumbosacral spondylosis with spina bifida at S1, 
thoracic dextroscoliosis and osteophyte formation at C5 is 
not well grounded; the appeal is thus denied. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeal

 

